      Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 1 of 13




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
INSTANT ONE MEDIA, INC.,
    Plaintiff,                 Civil Action Number
           v.
EZFAUXDECOR, LLC, et al.,      1:19-cv-00540-WMR
    Defendants.

PLAINTIFF'S MOTION FOR SANCTIONS AGAINST DEFENDANTS FOR
  DELIBERATE AND ONGOING SPOLIATION OF TRIAL EVIDENCE
   AND MEMORANDUM IN SUPPORT OF PLAINTIFF'S MOTION
      COMES NOW Plaintiff, Instant One Media, Inc. ("IOM"), and files
Plaintiff's Motion for Sanctions Against Defendants for Deliberate and Ongoing
Spoliation of Trial Evidence ("Motion for Sanctions") and Memorandum in
Support of Plaintiff's Motion ("Memorandum"), showing the Court as follows:

I.    INTRODUCTION
      Despite prior sanctions for spoliation, Defendants continue to deliberately
and maliciously alter trial evidence that is within Defendants' control. This
flagrant disregard of Defendants' obligation in the face of this Court's prior
admonition requires the harshest of sanctions. The Court should, therefore:

      (a)    STRIKE Defendants' Answer and Affirmative Defenses ("Answer");

      (b)    ENTER Default Judgment against Defendants, holding Defendants
             liable on all Counts;

      (c)    PERMANENTLY ENJOIN Defendants for their ongoing violation of
             IOM's federally registered trademarks; and

      (d)    allow IOM to proceed to trial on only the amount of damages.



                                          1
         Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 2 of 13




II.      CONTROLLING LEGAL AUTHORITY

         A.    Controlling Legal Authority on the Importance of Meta Tags and
               Electronic Data to Show Trademark Infringement
         Under the plain meaning of the language of the Lanham Act, the use of
trademarks as meta tags as part of an effort to promote and advertise products on

the Internet constitutes a use in commerce in connection with the advertising of
any goods.1 Thus, under Eleventh Circuit precedent, for such a use the court can
"readily conclude that plaintiffs have satisfied that (1) they possessed a valid mark,
(2) that the defendant used the mark, (3) that the defendant's use of the mark
occurred 'in commerce,' and (4) that the defendant used the mark 'in connection
with the sale . . . or advertising of any goods.'"2

         B.    Controlling Legal Authority on Sanctions for Spoliation
         This Court's prior Order sets forth the legal standard for spoliation, namely,
"the Eleventh Circuit has instructed courts to consider: (1) whether the party
seeking sanctions was prejudiced as a result of the destruction of evidence and
whether any prejudice could be cured; (2) the practical importance of the evidence;
(3) whether the spoliating party acted in bad faith; and (4) the potential for abuse if



1
      North American Medical Corp. v. Axiom Worldwide, 522 F.3d 1211, 1219 (11th
      Cir. 2008) ("The facts of the instant case are absolutely clear that Axiom used
      NAM's two trademarks as meta tags as part of its effort to promote and
      advertise its products on the Internet. Under the plain meaning of the language
      of the statute, such use constitutes a use in commerce in connection with the
      advertising of any goods").
2
      North American Medical Corp., 522 F.3d at 1219.

                                            2
         Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 3 of 13




sanctions are not imposed."3
       The Court further noted that "the most severe sanctions, such as the

dismissal of the case or the striking of the answer and the entry of default
judgment, should only be utilized where bad faith has been shown and where lesser
sanctions would not be adequate."4
       IOM now turns to the undisputed facts, which show Defendants' deliberate
and malicious spoliation of evidence in complete disregard for this Court's prior
Order.

III.   FACTS

       A.     Defendants Were Previously Sanctioned for Identical Conduct and,
              Thus, Were on Notice of Their Ongoing Obligation to Preserve
              Evidence in Their Custody and Control.
       On 2020-Jan-29, Defendants were sanctioned by this very Court for identical
behavior, namely, intentional spoliation of evidence that was solely within
Defendants' custody and control.5 In that prior Order, the Court found that:
(a) "Plaintiff has been prejudiced as a result of the destruction of evidence and that
the prejudice cannot be cured";6 (b) "the second factor, the practical importance of
the evidence, is also satisfied";7 (c) "there is sufficient circumstantial evidence of

3
    Order, 2020-Jan-28, Doc. 79, p. 3, citing ML Healthcare Servs., LLC v. Publix
    Super Markets, Inc., 881 F.3d 1293, 1307 (11th Cir. 2018).
4
    Id., p. 5, citing Flury v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir.
    2005).
5
    Order, 2020-Jan-28, Doc. 79.
6
    Id., p. 3.
7
    Id., p. 4.

                                           3
        Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 4 of 13




defendant's intent to destroy the evidence";8 and (d) "there is potential for abuse if
sanctions are not imposed."9

        Consequently, Defendants were fully aware of their obligations to preserve
crucial evidence.

        B.    The Now-Altered Evidence Is the Very Trial Evidence That IOM
              Identified in The Parties' Consolidated Pretrial Order
        On 2020-Apr-17, IOM and Defendants (collectively, "Parties") submitted

their joint proposed Pretrial Order10 in which IOM expressly listed as its trial
exhibits: (a) numerous Universal Resource Locators ("URLs") from Defendants'
eBay store catalog;11 and (b) numerous URLs from Defendants' Amazon store.12
        In addition to providing a list of IOM's trial exhibits,13 in accordance with
this Court's Minute Order for the hearing on 2020-Jun-1714 IOM provided to
Defendants a printed copy of Plaintiff's trial exhibits.15 Furthermore, IOM

expressly informed Defendants of IOM's intent to use the live sites at trial.16

8
     Id., p. 3.
9
     Id.
10
     Pretrial Order, 2020-Apr-17, Doc. 87.
11
     Id, Attachment G-1, Plaintiff's Trial Exhibit Numbers 18, 19, 20, 21, 22, 23, 24,
     25, 26, 27, 28, 29, 30, 31, 37, and 38.
12
     Id, Plaintiff's Trial Exhibit Numbers 32, 33, and 34.
13
     Pretrial Order, 2020-Apr-17, Doc. 87.
14
     Minute Entry, 2020-Jun-17, Doc. 92.
15
     Email from Plaintiff's Counsel to Defendants' Counsel, 2020-Jul-15, attached
     hereto as Exh. A ("You should also have received (by now) eight (8) separate
     email messages with all of our exhibits (in PDF format)").
16
     Id. ("although we are providing the PDF file, we intend to use the live site at
     trial (in addition to the PDF files)").

                                            4
        Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 5 of 13




        Thus, as of 2020-Jul-15, Defendants knew with certainty that: (a) they had
an obligation to preserve evidence; and (b) their live eBay and Amazon sites

constituted crucial trial evidence.

        C.    The Contents of These Live Sites Were Controlled by Defendants
        Because IOM had no access to Defendants' accounts, IOM had no ability to
document the ongoing changes to Defendants' live eBay or Amazon sites; IOM

could only save discrete screen captures of the contents of those URLs from time
to time. On the other hand, Defendants controlled the contents of the URLs.
Specifically, during Defendants' sworn deposition and referring to IOM's Trial

Exhibits 23 and 24 (Defendants' eBay pages), Amber Shank testified under oath:

              Q.     Okay. And that is under the URL
                     ebay.com/str/ezfauxdecor/instant-stainless-film-
                     /_i.html?_storecat=19?

              A.     Correct. And I guess I'm confused as to where these store
                     categories came from, because I listed under like home
                     improvement, wallpaper.

              Q.     Who controls what goes on that website?

              A.     Well, the gal that I had doing all my listings, Cindy Walter.17
        Thus, Defendants clearly: (a) had the ability to preserve the trial exhibits (or
at a minimum document any changes that Defendants made to the contents of those
trial exhibits); but (b) failed to preserve that evidence.


17
     Deposition of Amber Shank, 2019-Aug-12, Doc. 61, p. 306, lines 2-10 ("306:2-
     306:10" (emphasis supplied).

                                            5
        Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 6 of 13




        D.    The Live Contents of the eBay and Amazon Stores Constitute
              Crucial Trial Evidence That Supports Directly IOM's Claims for
              Willful Infringement, Injunctive Relief, and Bad Faith Damages
        The live sites on both eBay and Amazon (and how precisely the underlying
data to those sites have changed over time) constitute direct evidence of

Defendants' deliberate, ongoing, and malicious use of the prohibited phrases in
commerce. Furthermore, the meta tags provide evidence of Defendants' attempts
to hide their prohibited uses. None of this is possible with only the screen captures
or printouts of these sites (as shown in Exhs. C, D, and E). Consequently, the
now-changed meta tags were crucial to proving Counts III (willfulness),
IV (irreparable harm), and VI (bad faith) of IOM's Complaint.18

        E.    Defendants' Failure to Preserve the Meta Tags and Underlying
              Electronic Data from the Live Sites Makes It Impossible to Cure the
              Prejudice That Is Caused by the Now-Missing Information
        Despite being shown the trial exhibit, and despite being provided with a
direct link to the URL that showed items being sold under that URL,19 Defendants
falsely insisted that the URLs "[we]re not connected with any current listing"20 and

that Defendants were "not using the prohibited terms in violation of the previous
settlement agreement or infringing Plaintiff's marks."21 Consequently, Defendants
completely failed to document any of the changes to the underlying data.

18
     Complaint, Doc. 1, pp. 10-11
19
     Email from Plaintiff's Counsel to Defendants' Counsel, 2020-Jul-24, attached
     hereto as Exh. B, at p. 3 (emphasis in original).
20
     Id. at p. 2.
21
     Id.

                                          6
        Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 7 of 13




        Defendants' failure to preserve the evidence or, in the alternative, to
document their changes to the evidence now makes it impossible to cure any

prejudice resulting from Defendants' spoliation of the trial evidence.

        F.    The Contents of These Crucial Websites Change Continually, and
              Defendants Have Added More Product Listings for Sale Under
              These URLs
        The contents of these crucial websites change continually. For example, a
comparison between the printout of the trial exhibits22 and a recent screen capture
of the live site23 shows that:

        (1)   the total number of Defendants' products has changed
              from five (5) listings on 2020-Apr-16 to twenty-five (25)
              listings on 2020-Aug-27 (and continues to change, going
              as high as thirty-six (36) products on 2020-Jul-28);

                   From Trial Exhibit               From Live Site
                 (Printed 2020-Apr-16)          (Printed 2020-Aug-27)




        (2)   the sequence in which these products are listed has
              changed (and continues to change);

22
     Plaintiff's Trial Exhibit Number 22, screen captured on 2020-Apr-16, attached
     hereto as Exh. C.
23
     Live Site of Trial Exhibit Number 22, screen captured on 2020-Aug-27,
     attached hereto as Exh. D.

                                            7
        Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 8 of 13




        (3)    the prices for Defendants' products have changed (and
               continues to change); and

        (4)    the pictures that represent Defendants' products have
               changed (and continues to change).
        Furthermore, Defendants either created or resurrected an Amazon sales page
using at least one prohibited phrase.24 Stated differently, in addition to altering

evidence, Defendants manufactured evidence. Changes to the evidence were made
after Defendants had already been sanctioned for spoliation by this very Court.25

IV.     ARGUMENT
        There is no abuse of discretion in imposing the harshest sanctions by striking
Defendants' Answer and entering a default judgment against Defendants. As this
very Court previously held, "the most severe sanctions, such as the dismissal of the
case or the striking of the answer and the entry of default judgment, should only be

utilized where bad faith has been shown and where lesser sanctions would not be
adequate."26
        Here, Defendants' deliberate, ongoing, and malicious spoliation of crucial

trial evidence, in complete disregard for the prior sanction imposed by this Court,
shows both that: (a) Defendants altered evidence in bad faith; and (b) lesser
sanctions are not adequate.


24
     Defendants' Amazon page, captured 2020-Jul-10, attached hereto as Exh. E.
25
     Order, 2020-Jan-28, Doc. 79.
26
     Id., p. 5, citing Flury v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir.
     2005).

                                           8
        Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 9 of 13




        A.    Defendants' Ongoing and Deliberate Spoliation Is Clear Evidence
              of Bad Faith
        Less than a year ago, this Court held that Defendants' spoliation of evidence
was intentional.27 Consequently, Defendants' current changes to the contents of

URLs (identified in IOM's trial exhibits) can only be seen as more intentional
spoliation, especially since Defendants control the contents of those URLs.
        Defendants' deliberate spoliation of crucial trial evidence in the face of prior

sanctions by this very Court is the quintessential example of bad faith, thereby
requiring the harshest penalty.

        B.    Defendants' Complete Disregard of the Sanctions Imposed by This
              Court Shows That Lesser Sanctions Are Not Adequate
        Previously, this Court imposed lesser sanctions against Defendants, namely,
a rebuttable presumption against Defendants.28 Clearly, this was inadequate to
stop the continued spoliation of crucial trial evidence by Defendants because, as
the record shows, even after being sanctioned Defendants continued to alter (and
even manufacture) crucial trial evidence.29
        At bottom, if deliberate spoliation in complete disregard of prior-imposed
sanctions is insufficient to justify the harshest penalty, then IOM is at a loss as to


27
     Order, 2020-Jan-28, Doc. 79, p. 4 ("there is sufficient circumstantial evidence
     of defendant’s intent to destroy the evidence").
28
     Order, 2020-Jan-28, Doc. 79.
29
     To be clear, other than saving discrete screen captures of these live sites from
     time to time, IOM has absolutely no ability to control the contents of the live
     sites that are identified by URL in Plaintiff's trial exhibits.

                                            9
     Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 10 of 13




what would be sufficient to strike Defendants' Answer and enter default judgment.

V.    CONCLUSION
      Because of Defendants' deliberate disregard for crucial trial evidence, IOM

now moves this Court to:

      (a)   STRIKE Defendants' Answer;

      (b)   ENTER Default Judgment against Defendants, holding Defendants
            liable on all Counts;

      (c)   PERMANENTLY ENJOIN Defendants for their ongoing violation of
            IOM's federally registered trademarks; and

      (d)   allow IOM to proceed to trial on only the amount of damages.

      Respectfully submitted, 2020-Aug-28.

/s/ Daniel E. DeWoskin                    /s/ Sam S. Han
Daniel E. DeWoskin                        Sam S. Han
Georgia Bar No. 220327                    Georgia Bar No. 322284
Counsel for Plaintiff                     Co-Counsel for Plaintiff

DeWoskin Law Firm, LLC                    DeWoskin Law Firm, LLC
535 N. McDonough Street                   535 N. McDonough Street
Decatur, Georgia 30030                    Decatur, Georgia 30030
(404) 987-0026                            (404) 987-0026
dan@atlantatrial.com                      sam@atlantatrial.com




                                        10
      Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 11 of 13




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
INSTANT ONE MEDIA, INC.,       Civil Action Number
    Plaintiff,                 1:19-cv-00540-WMR
           v.
EZFAUXDECOR, LLC, et al.,      CERTIFICATION OF COUNSEL
    Defendants.                REGARDING DUTY TO CONFER

   CERTIFICATION OF COUNSEL REGARDING DUTY TO CONFER
      Plaintiff certifies that the movant has in good faith conferred with

Defendants in an effort to resolve this dispute without court action, including
mediated settlement negotiations.

      Respectfully submitted, 2020-Aug-28.

/s/ Daniel E. DeWoskin                     /s/ Sam S. Han
Daniel E. DeWoskin                         Sam S. Han
Georgia Bar No. 220327                     Georgia Bar No. 322284
Counsel for Plaintiff                      Co-Counsel for Plaintiff

DeWoskin Law Firm, LLC                     DeWoskin Law Firm, LLC
535 N. McDonough Street                    535 N. McDonough Street
Decatur, Georgia 30030                     Decatur, Georgia 30030
(404) 987-0026                             (404) 987-0026
dan@atlantatrial.com                       sam@atlantatrial.com




                                         11
     Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 12 of 13




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
INSTANT ONE MEDIA, INC.,       Civil Action Number
    Plaintiff,                 1:19-cv-00540-WMR
           v.
EZFAUXDECOR, LLC, et al.,      CERTIFICATE OF COMPLIANCE
    Defendants.                PURSUANT TO LR 7.1D

       CERTIFICATE OF COMPLIANCE PURSUANT TO LR 7.1D
      The undersigned counsel hereby certifies that PLAINTIFF'S MOTION

FOR SANCTIONS AGAINST DEFENDANTS FOR DELIBERATE AND
ONGOING SPOLIATION OF TRIAL EVIDENCE AND MEMORANDUM
IN SUPPORT OF PLAINTIFF'S MOTION has been prepared using one of the
font and point selections approved in LR 5.1 NDGa.

      Respectfully submitted, 2020-Aug-28.

/s/ Daniel E. DeWoskin                  /s/ Sam S. Han
Daniel E. DeWoskin                      Sam S. Han
Georgia Bar No. 220327                  Georgia Bar No. 322284
Counsel for Plaintiff                   Co-Counsel for Plaintiff

DeWoskin Law Firm, LLC                  DeWoskin Law Firm, LLC
535 N. McDonough Street                 535 N. McDonough Street
Decatur, Georgia 30030                  Decatur, Georgia 30030
(404) 987-0026                          (404) 987-0026
dan@atlantatrial.com                    sam@atlantatrial.com




                                      12
      Case 1:19-cv-00540-WMR Document 106 Filed 08/28/20 Page 13 of 13




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
INSTANT ONE MEDIA, INC.,       Civil Action Number
    Plaintiff,                 1:19-cv-00540-WMR
           v.
EZFAUXDECOR, LLC, et al.,      CERTIFICATE OF FILING AND
    Defendants.                SERVICE
                  CERTIFICATE OF FILING AND SERVICE

      Plaintiff certifies that PLAINTIFF'S MOTION FOR SANCTIONS
AGAINST DEFENDANTS FOR DELIBERATE AND ONGOING
SPOLIATION OF TRIAL EVIDENCE AND MEMORANDUM IN

SUPPORT OF PLAINTIFF'S MOTION was filed using the CM/ECF system,
which will send notification of such filing to all counsel of record in this matter.

      Respectfully submitted, 2020-Aug-28.

/s/ Daniel E. DeWoskin                      /s/ Sam S. Han
Daniel E. DeWoskin                          Sam S. Han
Georgia Bar No. 220327                      Georgia Bar No. 322284
Counsel for Plaintiff                       Co-Counsel for Plaintiff

DeWoskin Law Firm, LLC                      DeWoskin Law Firm, LLC
535 N. McDonough Street                     535 N. McDonough Street
Decatur, Georgia 30030                      Decatur, Georgia 30030
(404) 987-0026                              (404) 987-0026
dan@atlantatrial.com                        sam@atlantatrial.com




                                          13
